ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Panjshir Star Construction Company            )      ASBCA No. 61719
                                              )
Under Contract No. W91B4N-18-P-8032           )

APPEARANCE FOR THE APPELLANT:                        Mr. Ahmad Dinar
                                                      CEO/President

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Ronald M. Herrmann, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        By email dated July 24, 2018, appellant filed a notice of appeal with the Board,
docketed as ASBCA No. 61719. On August 29, 2018, the Board directed appellant to
provide a copy of the claim it submitted to the contracting officer prior to filing this
appeal, or ifno claim was submitted, to so notify the Board and the government. By
letter of that same date, the government asserted appellant did not submit a claim to the
contracting officer, and provided to the Board and appellant the name and contact
information for the cognizant contracting officer.

      After appellant failed to respond to the Board's August 29, 2018 Order and a
subsequent Order dated September 19, 2018, the Board issued a third Order dated
October 12, 2018, directing the government to submit a brief addressing whether the
Board has jurisdiction to hear this appeal, and advising appellant it would have 14 days to
respond to that brief.

       Appellant contacted the Board by email dated October 12, 2018, stating "I will
send my claim to contracting officer and will send you her decision, thank you." The
Board understood this correspondence to express appellant's intention to no longer
pursue this appeal, and by Order dated October 17, 2018, informed the parties that it
intended to dismiss this appeal unless either party objected within 14 days of the date of
the Order. The Board received no objection from either party.
      Accordingly, this appeal is dismissed without prejudice to appellant's filing of a
claim with the cognizant contracting officer.

       Dated: November 20, 2018




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61719, Appeal of Panjshir Star
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2